JUDGE WILLIAMS
delivered the opinion oe the ooubt:
This is an action by appellant to recover from appellee the consideration paid him for a United States treasury note, which was due in two years from its date, and bearing six per cent, interest, payable semi-annually, the 1st of January and July, and which appellant avers was not genuine and obligatory on the United States.
The note is dated Washington, August 9, 1861, payable to the order of James Bronaugh, A. A. C. S., for one hundred dollars, due two years after date, signed F. E. Spinner, and on its back is this indorsement: “United States of America pay to bearer;” without any signature. August 12, 1863, this note was presented by a notary public to F. E. Spinner, treasurer of the United States, at the treasury department, and payment demanded, which he refused.
The reasons for this refusal by the treasurer are set out in the protest; and this is the only evidence relied on. The protest can be received as evidence only as to the presentment for payment and refusal.
If it be asserted that, on the face of the note, it appears to be payable to a disbursing officer, and, therefore, not obligatory on the government until indorsed by him, it may be replied that this was as patent to Moore as to Worthington, and as both must be presumed to know the law, that this rebuts the presumption or implied warranty that Worthington was to refund the consideration unless it was a legal obligation on the government.
But we cannot judicially know, in the absence of all proof as to the regulations of the treasury department, under which *309it was issued, that this note is not legally obligatory on the government. We cannot know it was stolen and put into circulation illegally, in the absence of all proof.
The burthen of proof was on the plaintiff to show all the essential facts to a recovery, and having failed to do so, the court properly dismissed his petition.
Wherefore, the judgment is affirmed.